Title: From George Washington to Lund Washington, 21 November 1782
From: Washington, George
To: Washington, Lund


                  
                     Dear Lund,
                     Newburgh 21st Novr 1782
                  
                  The Letter which will be enclosed with this will inform you that since my letter by the last Post I have had the offer of £2000 York Currency & the terms of it—But before you Strike any bargain with Dow & Co. for their Land, I would have you view it critically, & form your own judgment of the quality of it.  To do this with any degree of accuracy you must estimate the quantity of improved & improvable meadow—the nature of it—the quantity of Hay the first will yield—and the expence which will attend the cutting & making of it—How much of the latter can be added, & the cost of doing it; these things with a proper valuation of the other parts of the Tract will shew you whether I shall be safe in giving the price asked.  Or if Dow will pay such a Rent (as he once said he would give) to whomsoever should be the purchaser, There need be no hesitation in that case neither; because the Rent will amount to more than the interest of the money.  If the price of this Land will not stand the loss of the first mode of valuation and the second, as I suspect was nothing more than a mere puff, & it shall appear that there is some collusion or finesse in Dow & Co. to extort a high price from me, I know of but one other method by which you can proceed with propriety & safety: and that is to pursue the mode which I have pointed out in the letter herewith enclosed, & which I have made a seperate one, that you may as from yourself, candidly let them see, consider, and determine on it.
                  If all these expedients fail; (as of your own notion) you might suggest the following proposition, provided Dow & Co. will allow time for the operation of it.  Vizt Let the four persons named by Mrs French to ascertain the value of the two Tracts, agree upon the choice of a fifth—(an odd number is essential, in case of a diversity of opinion, to give a deciding voice—it is also necessary for another reason which I shall not name, but which is too obvious not to strike you.)  Let these five ascertain, after a thorough review of both Tracts, & due consideration given to the local situation of each, the advantages & disadvantages attending both, the quantity of the Land &ca &ca—The value of each Tract—as a Tract.  Let both parties be at liberty to agree or disagree to the valuation; but let Mrs French & Mr Dulany declare explicitly if they are satisfied with the valuation & difference which shall be adjudged by these five persons, that it shall be a bargain on their part, if I agree to it—and you to give me immediate notice of it, that I may also say yea, or nay.
                  You will have it in your power to inform Mr Dulany, & may do it very truly, that I look upon £2000 to be a great price for his Land.  That my wishes to obtain it, do not proceed from its intrinsic value, but from the motives I have candidly assigned in my other letter—That to indulge this fancy, (for in truth there is more fancy than judgment in it) I have submitted, or am willing to submit, to the disadvantages of borrowing as large a sum as I think his Land is worth in order to command it–but that, rather than go beyond this, as he & Mrs French for reasons unknown to me, certainly expect their Land will be valued higher than Dow’s—I choose to forgo the purchase of the latter, and relinquish hereby, all prospect of obtaining his land, through that means.
                  As the Gentleman of whom I am to borrow the money will be held in Suspence until I get a definitive answer from you; you will readily see the propriety of bringing the matter to issue some way or another, as soon as possible, & giving me notice of it.  I am, yr Sincere friend &c.
                  
                  
               Go: Washington